DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14:
	On line 1, please replace “The digital signal processor” with “The mobile computing device”.
Claim 20:
	On line 1, please replace “claim 14” with “claim 15”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2021/0120351 to Zhao et al1 teaches mobile phones including audio amplifiers and haptic drivers and wherein power consumption is also controlled via information being shared such as amplifier gain values while considering power budgets implemented amongst a plurality of devices [0014, 0018-0019].

PGPUB 2014/0067293 to Parivar et al teaches modeling device power usage to determine a power budget for battery powered devices [0006].
Applicants Admitted Prior Art teaches mobile systems including audio and haptic systems wherein both can trigger a hardware battery protection circuit to shut down the mobile system if both audio and haptic systems together draw a current that exceeds an allowable threshold.
The prior art of record does not teach or suggest either individually or in combination, identifying a power consumption limit by also factoring in the first and second amplifier efficiency while also predicting a first and second power consumption of the first and second amplifiers by factoring the received first and second digital signals themselves, first and second amplifier gains and the admittance of the first and second output generators respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/15/21


    
        
            
        
            
        
            
    

    
        1 Ineligible as prior art